


AMENDED AND RESTATED
 
OPERATING AGREEMENT
 
OF
 
BROADVISION (DELAWARE) LLC
 
(a Delaware limited liability company)
 


 
November 14, 2008
 


 



 

--------------------------------------------------------------------------------

 
Table of contents

BROADVISION (DELAWARE) LLC
 
OPERATING AGREEMENT
 
This Operating Agreement (the “Operating Agreement”) of BroadVision (Delaware)
LLC, a Delaware limited liability company (the “Company”), originally made as of
August 15, 2007, is amended and restated as of November 14, 2008 by and among
the members listed on Schedule A hereto.
 
Whereas, the Company was formed pursuant to the provisions of the Delaware
Limited Liability Company Act (the “Act”), upon the filing of Certificate of
Formation (the “Certificate”) with the Delaware Secretary of State on December
20, 2006; and
 
Whereas, the Members desire to enter into this Amended and Restated Operating
Agreement in order to set forth their respective ownership interests in the
Company and the principles by which the Company will be operated and governed in
carrying on its business;
 
Now, Therefore, in consideration of mutual covenants and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
Members agree as follows:
 
 
ARTICLE I
                                                       
Definitions
 
1.1    Definitions.  The following terms used in this Operating Agreement shall
have the following meanings (unless otherwise expressly provided herein):
 
(a)    “Accounting Period” shall be (i) the Company’s Fiscal Year if there are
no changes in the Members’ respective interests in Company income, gain, loss or
deductions during such Fiscal Year except on the first day thereof or (ii) any
other period beginning on the first day of a Fiscal Year, or any other day
during a Fiscal Year, upon which occurs a change in such respective interests,
and ending on the last day of a Fiscal Year, or on the day preceding an earlier
day upon which any change in such respective interest shall occur.
 
(b)    “Act” shall mean the Delaware Limited Liability Company Act, as amended.
 
(c)    “Additional Member” shall mean any Person who or that is admitted to the
Company as an Additional Member pursuant to Article XII hereof.
 
(d)    “Adjusted Asset Value” with respect to any asset shall be the asset’s
adjusted basis for federal income tax purposes, except as follows:
 
(i) The initial Adjusted Asset Value of any asset contributed by a Member to the
Company shall be the gross fair market value of such asset at the time of
contribution, as determined by the contributing Member and the Board and shall
be set forth on Schedule A;
 
(ii) The Adjusted Asset Values of all Company assets shall be adjusted to equal
their respective gross fair market values, as determined by the Board, and the
resulting unrecognized profit or loss allocated to the Capital Accounts of the
Members pursuant to Article X, as of the following times:  (A) the grant of an
additional interest in the Company by any new or existing Member; (B) the
distribution by the Company to a Member of more than a de minimis amount of
Company assets, unless all Members receive simultaneous distributions of either
undivided interests in the distributed property or identical Company assets in
proportion to their interests in Company distributions; and (C) the termination
of the Company either by expiration of the Company’s term or the occurrence of
an event of early termination; and (D) the liquidation of the Company within the
meaning of Treasury Regulation §1.704-1(b)(2)(ii)(g).
 
~ 1 ~

--------------------------------------------------------------------------------

Table of contents

(iii) The Adjusted Asset Values of the Company assets shall be increased (or
decreased) to reflect any adjustments to the adjusted basis of such assets
pursuant to Code Section 734(b) or Code Section 743(b), but only to the extent
that such adjustments are taken into account in determining Capital Accounts
pursuant to Treasury Regulation Section 1.704-1(b)(2)(iv)(m).
 
(e)    “Adjusted Capital Account,” with respect to any Member, shall mean the
Member’s Capital Account as adjusted by the items described in Sections
1.704-2(g)(1), 1.704-2(i)(5) and 1.704-1(b)(2)(ii)(d)(4), (5) and (6) of the
Treasury Regulations.
 
(f)    “Affiliate” with respect to any Person, shall mean (i) any Person that
beneficially holds, directly or indirectly, or otherwise controls, ten percent
or more of such Person’s outstanding securities, (ii) any Person, ten percent or
more of which Person’s outstanding securities are beneficially held, directly or
indirectly, or are otherwise controlled, by such a Person, and (iii) any Person,
ten percent or more of which Person’s outstanding securities are beneficially
held, directly or indirectly, or are otherwise controlled, by a Person described
in (i) above.
 
(g)    “Bankruptcy” of a Person shall mean (i) the filing by a Person of a
voluntary petition seeking liquidation, reorganization, arrangement or
readjustment, in any form, of its debts under the U.S. Bankruptcy Code (or
corresponding provisions of future laws) or any other federal, state or foreign
insolvency law, or a Person’s filing an answer consenting to or acquiescing in
any such petition, (ii) the making by a Person of any assignment for the benefit
of its creditors or the admission by a Person of its inability to pay its debts
as they mature or (iii) the expiration of 60 days after the filing of an
involuntary petition under the Bankruptcy Code (or corresponding provisions of
future laws) seeking an application for the appointment of a receiver for the
assets of a Person, or an involuntary petition seeking liquidation,
reorganization, arrangement or readjustment of its debts under any other
federal, state or foreign insolvency law, unless the same shall have been
vacated, set aside or stayed within such 60 day period.
 
(h)   “Board” shall have the meaning set forth therefor in Section 4.1.
 
(i)    “Capital Account” as of any given date shall mean the Capital Account of
each Member as specified in Section 9.3.
 
(j)    “Capital Contribution” shall mean the amount of money and the fair market
value of any property contributed to the Company by a Member whenever made net
of any liability of such Member assumed by the Company and any liability secured
by property contributed by such Member.  Any reference to a capital contribution
of a Member shall include the Capital Contribution made by a predecessor holder
of any Shares held by such Member with respect to such Shares.
 
(k)    “Capital Transactions” shall mean a sale or other disposition, whether
direct or indirect, of all or substantially all of the Company’s assets and any
merger of the Company, in each case as a result of which the Members will no
longer have an interest in the Company or the net assets of the Company are or
will be distributed in full to the Members.
 
(l)     “Certificate” shall  have the meaning set forth therefor in the recitals
hereof.
 
(m)   “Change in Control” means (i) any Transfer (including by way of merger,
consolidation or other reorganization) in one transaction or a series of related
transactions by the Company of the equity of the Company if the Members of the
Company immediately prior to such transaction or series of related transactions
own less than 50% of the Company’s voting power immediately after such
transaction or series of related transactions, or (ii) a Capital Transaction.
 
(n)    “Class A Member” means each Member holding Class A Shares, with respect
to such Class A Shares.  The initial Class A Member is BroadVision, Inc., which
owns all 80 of the authorized Class A Shares.
 
(o)    “Class B Member” means each Member holding Class B Shares, with respect
to such Class B Shares.  The initial Class B Member is CHRM LLC, which owns all
20 of the authorized Class B Shares.
 
(p)    “Code” shall mean the Internal Revenue Code of 1986, as amended, or
corresponding provisions of subsequent superseding federal revenue laws.
 
(q)    “Company” shall refer to BroadVision (Delaware) LLC.
 
~ 2 ~

--------------------------------------------------------------------------------

Table of contents

(r)    “Company Nonrecourse Liabilities” shall mean “nonrecourse liabilities” as
characterized under Section 1.704-2(b)(3) of the Treasury Regulations.  Subject
to the foregoing sentence, Company Nonrecourse Liabilities means liabilities of
the Company (or a portion thereof) with respect to which none of the Members
bears the Economic Risk of Loss (other than through the Member’s indirect
interest as a Member in the Company assets subject to the liability).  Any
liability of the Company to a Member and any liability guaranteed by a Member or
with respect to which a Member has pledged personal assets (to the extent the
Member may bear the burden of an economic loss attributable to the liability)
shall not be classified as a Company Nonrecourse Liability.
 
(s)    “Company Property” shall mean any tangible and intangible personal
property now owned or hereafter acquired by the Company, including, without
limitation, all cash, cash equivalents, deposits, accounts receivable, stock,
securities or any other property.
 
(t)    “Dissolution Event” shall have the meaning set forth therefor in Section
13.1.
 
(u)    “Distributable Cash” shall mean Net Operating Cash Flow; where “Net
Operating Cash Flow” shall mean for any period the Operating Cash Flow for such
period plus depreciation and amortization to the extent reflected in Operating
Cash Flow for such period less (i) the capital expenditures of the Company for
such period determined in accordance with GAAP, (ii) any changes in net working
capital requirements to be met from Operating Cash Flow for such period as
determined by the Board, (iii) all amounts distributed by the Company pursuant
to Section 10.3(a) of this Operating Agreement, (iv) required payments under
Company indebtedness for such period and (v) Reserves; and where “Operating Cash
Flow” shall mean for any period the consolidated gross revenues of the Company
for such period less all operating and nonoperating expenses of the Company for
such period, including all charges of a proper character (including provision
for taxes, if any, and current additions to reserves), all determined in
accordance with GAAP applied on a basis consistent with the Company’s prior
corresponding periods, if any.
 
(v)    “Economic Risk of Loss” shall have the meaning defined in Treasury
Regulations Section 1.704-2(b)(4).
 
(w)    “Fiscal Year” shall mean the Company’s fiscal year.  The Company’s fiscal
year-end shall be December 31.
 
(x)    “Funds From Operations” shall mean all Distributable Cash held by the
Company which results from the operation of the business of the Company from
whatever source, except for Funds From Capital Transactions and Capital
Contributions.
 
(y)    “Funds From Capital Transactions” shall mean all Distributable Cash or
other property held by the Company that results from a Change in Control.
 
(z)    “Invested Capital” shall mean the amount by which a Member’s Capital
Contribution exceeds all distributions made to him through the date of
determination.
 
(aa)   “Manager” shall mean Pehong Chen and any successor manager appointed in
accordance with this Operating Agreement.
 
(bb)   “Member” shall mean the Class A Members and each of the Class B Members
listed on Schedule A hereto, any Additional Member and any Substituted Member
that is, as of a given time, a member of the Company.
 
(cc)   “Member Minimum Gain” shall mean, with respect to each Member Nonrecourse
Debt, an amount equal to the Company Minimum Gain that would result if such
Member Nonrecourse Debt were treated as a Nonrecourse Liability, determined in
accordance with Treasury Regulations Section 1.704-2(i).
 
(dd)   “Member Nonrecourse Debt” shall mean any nonrecourse debt of the Company
for which any Member bears the Economic Risk of Loss.
 
~ 3 ~

--------------------------------------------------------------------------------

Table of contents

(ee)   “Member Nonrecourse Deductions” shall mean, with respect to a Member
Nonrecourse Debt, the excess, if any, of the net increase, if any, in the amount
of Member Minimum Gain attributable to such Member Nonrecourse Debt during an
Accounting Period over the aggregate amount of any distributions during such
Accounting Period to such Member that bears the Economic Risk of Loss for such
Member Nonrecourse Debt to the extent such distributions are from the proceeds
of such Member Nonrecourse Debt and are allocable to an increase in Member
Minimum Gain attributable to such Member Nonrecourse Debt, determined in
accordance with Treasury Regulations Section 1.704-2(i)(2).
 
(ff)   “Net Profit or Net Loss” shall be an amount computed for each Accounting
Period as of the last day thereof that is equal to the Company’s taxable income
or loss for such Accounting Period, determined under the accrual method of
accounting in accordance with Section 703(a) of the Code (for this purpose, all
items of income, gain, loss, or deduction required to be stated separately
pursuant to Code Section 703(a)(1) shall be included in taxable income or loss),
with the following adjustments:
 
(i)    Any income of the Company that is exempt from federal income tax and not
otherwise taken into account in computing Net Profit or Net Loss pursuant to
this Section 1.1(ff) shall be added to such taxable income or loss;
 
(ii)    Any expenditures of the Company described in Code Section 705(a)(2)(B)
or treated as Code Section 705(a)(2)(B) expenditures pursuant to Treasury
Regulations Section 1.704-1(b)(2)(iv)(i) and not otherwise taken into account in
computing Net Profit or Net Loss pursuant to this definition shall be subtracted
from such taxable income or loss;
 
(iii)    Gain or loss resulting from any disposition of a Company asset with
respect to which gain or loss is recognized for federal income tax purposes
shall be computed by reference to the Adjusted Asset Value of the asset disposed
of rather than its adjusted tax basis;
 
(iv)    In the event of a distribution in kind of Company Property to the
Members, the gain or loss that would result from a sale of such Company Property
at fair market value shall be added to such taxable income or loss; and
 
(v)    Items that are specially allocated pursuant to Section 10.2 hereof shall
not be taken into account in computing Net Profit or Net Loss.
 
(gg)   “Operating Agreement” shall mean this Amended and Restated Operating
Agreement as originally executed and as amended in accordance with the terms of
this Operating Agreement from time to time.
 
(hh)   “Person” shall mean any individual or corporation, partnership, limited
liability company, joint venture, association, joint stock company, trust,
unincorporated organization or other entity, including any government or
political subdivision or any agency or instrumentality thereof and the heirs,
executors, administrators, legal representatives, successors, and permitted
assigns of such “Person” where the context so admits.
 
(ii)    “Regulatory Allocations” shall mean the allocations pursuant to Sections
10.2(a) through 10.2(c) of this Operating Agreement.
 
(jj)    “Reserves” shall mean, with respect to any Fiscal Year, funds set aside
or amounts allocated during such Fiscal Year to reserves that shall be
maintained in amounts deemed sufficient by the Board for working capital and to
pay taxes, insurance, debt service or other costs or expenses incident to the
ownership or operation of the Company’s business.
 
(kk)    “Restricted Share Agreements” shall mean those certain agreements
entered into from time to time between the Company and certain of the Members.
 
(ll)       “Securities Act” shall mean the Securities Act of 1933, as amended.
 
(mm)   “Shares” shall mean the capital Shares issued by the Company to the
Members, which represent each Member’s interest in the Company.  The Company is
authorized to issue Class A Shares and Class B Shares.
 
~ 4 ~

--------------------------------------------------------------------------------

Table of contents

(nn)    “Substitute Member” shall mean any Person who or that is admitted to the
Company as a Substitute Member pursuant to Articles XI and XII of this Operating
Agreement.
 
(oo)    “Transfer” means any sale, assignment, encumbrance, hypothecation,
pledge, conveyance in trust, gift, transfer by request, devise or descent, or
other transfer or disposition of any kind, including, but not limited to,
transfers to receivers, levying creditors, trustees or receivers in bankruptcy
proceedings or general assignees for the benefit of creditors, whether voluntary
or by operation of law, directly or indirectly, of any of the Shares.
 
(pp)    “Treasury Regulations” shall mean the Income Tax Regulations, including
temporary regulations, promulgated under the Code, as amended from time to time.
 


 
ARTICLE II
                                                     
Formation Of Company
 
2.1    Formation.  The Company was organized as a Delaware limited liability
company under and pursuant to the Act upon the filing by the Company of its
Certificate of Formation with the Delaware Secretary of State.
 
2.2    Name.  The name of the Company is BroadVision (Delaware) LLC.
 
2.3    Principal Place of Business.  The principal place of business of the
Company shall be located in Redwood City, California.  The Company may locate
its places of business and registered office at any other place or places as the
Board may from time to time deem advisable.  The Board shall give prompt notice
of any such change to each Member.
 
2.4    Registered Office and Registered Agent.  The Company’s registered office
in the state of Delaware shall be at the office of its registered agent for
service of process, and the name and address of its initial registered agent for
service of process shall be Corporation Trust Center, 1209 Orange Street, City
of Wilmington, County of New Castle, Delaware 19801.  The Managers may change
the Company’s agent for service of process from time to time.
 
2.5    Term.  The Company’s existence commenced upon the filing with the
Secretary of State of the State of Delaware of the Certificate and shall
continue until the Company is dissolved in accordance with either the provisions
of this Operating Agreement or the Act.
 


ARTICLE III
                                                   
Purposes Of Company
 
3.1    Company Purposes.  The purpose of the Company is to engage in any lawful
act or activity for which a limited liability company may be organized under the
laws of the State of Delaware, incident, necessary, advisable or desirable to
carry out the foregoing.  The Company shall have all powers available to limited
liability companies under the Act to make and perform all contracts and to
engage in all actions and transactions necessary or advisable to carry out the
purposes of the Company.
 


 
~ 5 ~

--------------------------------------------------------------------------------

Table of contents

ARTICLE IV
                                                                                                   
Management of Company
 
4.1    Board of Managers.
 
(a)    The Company shall have a board of Managers (the “Board”), which shall
initially consist of a single manager, but may be increased or decreased by the
affirmative vote of the Class A Member.  The Managers shall be appointed by the
Class A Member.
 
(b)    Subject to the provisions of law or any limitations in the Act, the
business and affairs of the Company shall be managed and all powers, including
without limitation, the redemption or repurchase of Shares, shall be exercised,
by or under the direction of the Board; provided that no Manager shall have the
authority to bind the Company unless authorized to do so by the Board.
 
(c)    Except as specifically set forth in this Operating Agreement, the Members
hereby delegate all power and authority to manage the business and affairs of
the Company to the Board.  The Board shall delegate the management of the
day-to-day operation of the business of the Company to such officers as the
Board determines appropriate; provided that the business and affairs of the
Company shall be managed and all powers shall be exercised under the ultimate
direction of the Board.
 
(d)    Except as otherwise expressly provided in this Agreement, the Members
expressly waive, to the fullest extent permitted by law, any and all rights and
benefits such Members might otherwise have under the Act.  Except as expressly
provided in this Agreement, the Members shall have no right to petition a court
for the dissolution of the Company.
 
4.2    Reimbursement of Expenses.  The Managers will receive from the Company
reimbursement for all reasonable out-of-pocket expenses incurred in connection
with their service as Managers in accordance with such guidelines as may be
established by the Board from time to time.
 
4.3    Meetings of the Board of Managers; Action by the Board.
               (a)    The Board (and any committees thereof) shall meet at such
times and from time to time as the members of the Board designate, upon
reasonable notice to the members of the Board.
 
(b)    At all meetings of the Board, a majority of the Board members shall
constitute a quorum for the transaction of business.  Unless otherwise expressly
stated in this Agreement, the act of a majority of the Board members present at
any meeting at which there is a quorum shall be the act of the Board.  The Board
may also act by unanimous written consent.
 
(c)    Unless otherwise expressly stated in this Agreement, the approval of the
Board will be deemed to be occasioned by the affirmative vote or consent of a
majority of the members of the Board.
 
(d)    Any resolutions of or actions taken by the Board shall be binding and the
officers shall be bound to act in accordance with any such recommendations or
actions.
 
4.4    Committees of the Board.  The Board may designate one or more committees,
each consisting of two or more Managers, to serve at the pleasure of the
Board.  Any such committee shall have authority to act in the manner and to the
extent provided in the resolution of the Board, and may have all the authority
of the Board in the management of the business and affairs of the Company.
 
~ 6 ~

--------------------------------------------------------------------------------

Table of contents

 
4.5    Fiduciary Duties of the Managers.  A member of the Board shall perform
the duties of a member of the Board, including duties as a member of any
committee of the Board upon which the member may serve, in good faith, in a
manner such member believes to be in the best interests of the Company and its
equity holders and with such care, including reasonable inquiry, as an
ordinarily prudent person in a like position would use under similar
circumstances; provided, however, that if the Company is in a zone of
insolvency, a member of the Board may also consider the best interests of the
creditors in performing his or her duties as a member of the Board (in a manner
consistent with Delaware corporate fiduciary duties).    
 
4.6    Resignation.  A Manager may resign at any time by giving written notice
to the Members.  The resignation of a Manager shall take effect upon receipt of
notice thereof or at such later time as shall be specified in such notice;
unless otherwise specified therein, the acceptance of such resignation shall not
be necessary to make it effective.
 
4.7    Removal.  Any Manager may be removed as a Manager at any time, with or
without cause, by the Class A Member.  
 
4.8    Vacancies.  If a Manager ceases to be a Manager for any reason (other
than a reduction in the number of Managers by the Class A Member), a successor
Manager may be appointed by the Class A Member.
 
4.9    Managers’ Duty to Company.  Managers may have other business interests
and may engage in other activities in addition to those relating to the
Company.  Neither the Company nor any Member shall have any right, by virtue of
this Operating Agreement, to share or participate in such other investments or
activities of the Managers, its directors or officers or to the income or
proceeds derived therefrom.  
 
4.10    Additional Capital.  The Company shall not raise additional capital
without the approval of the Managers.  No Member shall be required to make any
additional contribution to the Company’s capital.  
 
4.11    Reports to Members.  As soon as practicable after the end of any Fiscal
Year but in any event within 120 days thereafter, the Board shall cause the
Company to transmit to each Member of the Company and to each Person (or such
Member’s or Person’s legal representative) who was a Member during any part of
the Fiscal Year in question, a copy of the Member’s Schedule K-1
thereto.  Notwithstanding anything contained in this agreement to the contrary,
the Members shall be permitted to inspect and copy any documents and records of
the Company upon reasonable request.
 
 
ARTICLE V
                                                                                                            
Officers
 
5.1    Appointment of Officers.  The day-to-day management of the business and
affairs of the Company may be vested in one or more officers, at the sole
discretion of the Board.  The Board shall appoint such officers of the Company
as the Board shall deem necessary and appropriate, which officers may include,
but shall not be limited to: (a) Chief Executive Officer; (b) President; (c) one
or more Vice Presidents; (d) Secretary; and (e) Treasurer or Chief Financial
Officer. Any two or more of such offices may be occupied by the same
person.  Unless and until otherwise determined by the Board, Pehong Chen shall
serve as the Company’s Chief Executive Officer, Chief Financial Officer and
Secretary.
 
5.2    Tenure and Duties of Officers.   Except where herein expressly provided
to the contrary, and subject to the discretion of the Board, all decisions by
the officers with respect to the day-to-day management of the Company shall be
binding on the Company and each of the Managers and the Members shall not have
rights of management, control, or approval over the day-to-day business and
affairs of the Company.  Each officer shall carry out its fiduciary obligations
to the Members to the extent required by applicable law, and subject to the
provisions of Article VII.   Any officer may be removed, at any time, by the
Board in its sole discretion.  Election of an additional officer or an officer
to fill a vacancy, if any, shall be by the affirmative vote of the Board.  Each
officer shall hold office at the pleasure of the Board and until his or her
successor shall have been duly elected and qualified, unless sooner removed.  
 
~ 7 ~

--------------------------------------------------------------------------------

Table of contents

 
5.3    Power and Authority of Officers.  In addition to the powers now or
hereafter granted to an officer under the Act, subject to the conditions and
limitations set forth in this Agreement, the officers shall have full power and
authority to do all things deemed necessary or desirable to conduct the
day-to-day business of the Company, including, without limitation, to take all
actions, enter into all contracts and retain such services they deems necessary
or desirable to carry out the Company business and to preserve Company assets
and interests, to enter into agreements and execute instruments in the name of
the Company on such terms as they deem advisable, and to execute loans,
mortgages, deeds of trust and any other security agreements or documents
incident to obtaining any financing deemed necessary or appropriate by the
Board.
 
5.4    Prohibited Action.  The officers shall not, unless the Board has given
prior written approval:
 
(a)    do any act in contravention of this Agreement in its present form or as
amended;
 
(b)    do any act that would make it impossible to carry on the ordinary
business of the Company;
 
(c)    confess a judgment against the Company;
 
(d)    settle any claim the Company may have against an officer or its
Affiliates;
 
(e)    amend this Agreement if such amendment materially and adversely affects
the rights or duties of a Member;
 
(f)    admit an additional officer or a substituted officer; or
 
(g)    take any action that would constitute a Capital Transaction or Change in
Control.
 
To the extent the Board’s consent is required for any of the foregoing matters,
the Board shall provide their consent or disapproval in writing to the officers
within 15 days after request by the officers.  The failure of the Board to
provide such written consent or disapproval within said time period shall be
deemed disapproval by the Board to the matter under consideration.
 
ARTICLE VI
                                                               
Rights And Obligations Of Members
 
6.1    Limitation of Liability.  Each Member’s liability shall be limited as set
forth in the Act and other applicable law.  Except as otherwise provided by the
Act or as specifically agreed in writing by a Member, the debts, obligations and
liabilities of the Company, whether arising in contract, tort or otherwise,
shall be the debts, obligations and liabilities solely of the Company, and the
Members of the Company shall not be obligated personally for any of such debts,
obligations or liabilities solely by reason of being a Member of the Company.
 
6.2    Nature of Rights and Obligations.  Except as otherwise expressly provided
herein, nothing contained in this Operating Agreement shall be deemed to
constitute a Member an agent or legal representative of the other Members.  A
Member shall not have any authority to act for, or to assume any obligation or
responsibility on behalf of, any other Member or the Company.
 
~ 8 ~

--------------------------------------------------------------------------------

Table of contents

 
6.3    Member Access to Records.  Upon written request of any Member, setting
forth the purpose for such request, each Member shall have the right, during
regular business hours, to inspect and copy such Company documents at the
Member’s expense as are set forth in Section 10.7.
 
6.4    Certain Actions Requiring Member Approval.  Notwithstanding any other
provision in this Operating Agreement to the contrary, without the approval of
the Class A Member, the Company may not:
 
(a)    sell, exchange or otherwise dispose of all, or substantially all of the
Company’s assets;
 
(b)    merge or consolidate the Company with or into any other entity;
 
(c)    establish additional classes of Shares or increase the number of
authorized Shares;
 
(d)    alter the primary purpose of the Company;
 
(e)    take any act which would make it impossible to carry on the ordinary
business of the Company; or
 
(f)    amend this Operating Agreement or the Company’s Certificate of Formation
(other than an amendment to Schedule A to reflect permitted Transfers or
issuances of Shares not prohibited hereby).
 
 
ARTICLE VII
                                                    
Certain Matters Concerning
 
Members, Managers And Executive Officers
 
7.1    Liability of Members, Managers and Officers; Indemnification.
 
(a)    No Member, Manager or officer of the Company shall be liable, in damages
or otherwise, to the Company or any Member for any act or omission performed or
omitted to be performed by it in good faith (except for intentional misconduct
or recklessness) pursuant to the authority granted to such Member, Manager or
officer of the Company by this Operating Agreement or by the Act.
 
(b)    To the fullest extent permitted by the laws of Delaware, the Company
shall indemnify and hold harmless each Member, Manager and their respective
officers, directors, shareholders, members or partners and each Officer of the
Company (each, an “Indemnitee”), from and against any and all losses, claims,
demands, costs, damages, liabilities (joint or several), expenses of any nature
(including reasonable attorneys’ fees and disbursements), judgments, fines,
settlements and other amounts (“Damages”) arising from any and all claims,
demands, actions, suits or proceedings, whether civil, criminal, administrative
or investigative, in which an Indemnitee may be involved, or threatened to be
involved, as a party or otherwise, arising out of or incidental to the business
of the Company, regardless of whether an Indemnitee continues to be a Member,
Manager or an officer, director, shareholder, member or partner of such Member
or Manager or an officer of the Company at the time any such liability or
expense is paid or incurred, except for any Damages based upon, arising from or
in connection with any act or omission of an Indemnitee committed without
authority granted pursuant to this Operating Agreement or in bad faith or
otherwise constituting recklessness or willful misconduct or gross negligence.
 
~ 9 ~

--------------------------------------------------------------------------------

Table of contents

(c)    Expenses (including reasonable attorneys’ fees and disbursements)
incurred in defending any claim, demand, action, suit or proceeding, whether
civil, criminal, administrative or investigative, subject to Section 7.1(b)
hereof, may be paid (or caused to be paid) by the Company in advance of the
final disposition of such claim, demand, action, suit or proceeding upon receipt
of an undertaking by or on behalf of the Indemnitee to repay such amount if it
shall ultimately be determined, by a court of competent jurisdiction from which
no further appeal may be taken or the time for any appeal has lapsed (or
otherwise, as the case may be), that the Indemnitee is not entitled to be
indemnified by the Company as authorized hereunder or is not entitled to such
expense reimbursement.
 
(d)    The indemnification provided by Section 7.1(b) hereof shall be in
addition to any other rights to which an Indemnitee may be entitled under any
agreement or vote of the Members, as a matter of law or otherwise, both (i) as
to action in the Indemnitee’s capacity as a Member, Manager or as an officer,
director, shareholder, member or partner of a Member or Manager or as an Officer
of the Company, and (ii) as to action in another capacity, and shall continue as
to an Indemnitee who has ceased to serve in such capacity and shall inure to the
benefit of the heirs, successors, assigns, administrators and personal
representatives of the Indemnitee.
 
(e)    Any indemnification hereunder shall be satisfied only out of the assets
of the Company, and the Members shall not be subject to personal liability by
reason of these indemnification provisions.
 
(f)    The indemnification provided by this Section 7.1 shall be in addition to
any other rights to which each Indemnitee may be entitled under any agreement or
vote of the Members, as a matter of law or otherwise, both as to action in the
Indemnitee’s capacity as a Member or as an officer, director, employee,
shareholder, member or partner of a Member or of an Affiliate, and shall inure
to the benefit of the heirs, successors, assigns, administrators and personal
representatives of the Indemnitee.
 
(g)    The Company may purchase and maintain insurance on behalf of one or more
Indemnitees and other Persons against any liability which may be asserted
against, or expense which may be incurred by, any such Person in connection with
the Company’s activities, whether or not the Company would have the power to
indemnify such Person against such liability under the provisions of this
Operating Agreement.
 
(h)    An Indemnitee shall not be denied indemnification in whole or in part
under this Section 7.1 because the Indemnitee had an interest in the transaction
with respect to which the indemnification applies if the transaction was
otherwise permitted by the terms of this Operating Agreement.
 
(i)    The provisions of this Section 7.1 are for the benefit of each Indemnitee
and its heirs, successors, assigns, administrators and personal representatives,
and shall not be deemed to create any rights for the benefit of any other
Persons.
 
7.2    Other Matters Concerning the Members, Managers and Officers of the
Company.
 
(a)    Each Member, Manager and officer of the Company may rely on, and shall be
protected in acting or refraining from acting upon, any resolution, certificate,
statement, instrument, opinion, report, notice, request, consent, order, bond,
debenture or other paper or document reasonably believed by it to be genuine and
to have been signed or presented by the proper party or parties.
 
(b)    For purposes of this Operating Agreement, each Member, Manager and
officer of the Company may consult with legal counsel, accountants, appraisers,
management consultants, investment bankers, other consultants and advisers
reasonably selected by it and any written advice or written opinion of any such
Person as to matters which such Member, Manager and officer of the Company
reasonably believes to be within such Person’s professional or expert
competence, and any act or omission, if done or omitted to be done in good faith
reliance upon any such advice or opinion, will be conclusively presumed not to
constitute fraud or willful or reckless misconduct.
 


 
~ 10 ~

--------------------------------------------------------------------------------

Table of contents

 
ARTICLE VIII
                                                      
Meetings Of Members
 
8.1    Meetings.  Meetings of the Members shall be held at such date and time as
the Board may fix from time to time.  Additionally, a special meeting may be
called by any Member or Members holding more than 40% of the Shares.
 
8.2    Place of Meetings.  The Board may designate any place within the United
States as the place of meeting for any meeting of the Members.  If no
designation is made, or if a special meeting is called by any Member or Members
pursuant to Section 8.1, the place of meeting shall be the principal executive
office of the Company.
 
8.3    Notice of Meetings.  Except as provided in Section 8.6, written notice
stating the place, day and hour of the meeting and the purpose or purposes for
which the meeting is called shall be delivered not less than five nor more than
60 days before the date of the meeting, either personally or by mail, by or at
the direction of the Board or person calling the meeting, to each Member
entitled to vote at such meeting.  If mailed, such notice shall be deemed to be
delivered as provided in Section 14.1.
 
8.4    Meeting of all Members.  If all of the Members consent to the holding of
a meeting at such time and place, such meeting shall be valid without call or
notice, and at such meeting lawful action may be taken.
 
8.5    Record Date.  For the purpose of determining Members entitled to notice
of or to vote at any meeting of Members or any adjournment thereof, or Members
entitled to receive payment of any distribution, or in order to make a
determination of Members for any other purpose, the date on which notice of the
meeting is mailed or the date on which the resolution declaring such
distribution is adopted, as the case may be, shall be the record date for such
determination of Members.  When a determination of Members entitled to vote at
any meeting of Members has been made as provided in this Section 8.5, such
determination shall apply to any adjournment thereof.
 
8.6    Quorum.  Members holding a majority of the Class A Shares, present in
person or represented by proxy, shall constitute a quorum at any meeting of
Members.  In the absence of a quorum at any such meeting, Members holding a
majority of the Class A Shares so represented may adjourn the meeting from time
to time for a period not to exceed 60 days without further notice.  However, if
the adjournment is for more than 60 days, or if after the adjournment a new
record date is fixed for the adjourned meeting, a notice of the adjourned
meeting shall be given to each Member of record entitled to vote at the
meeting.  At such adjourned meeting at which a quorum shall be present or
represented, any business may be transacted that might have been transacted at
the meeting as originally noticed.  The Members present at a duly organized
meeting may continue to transact business until adjournment, notwithstanding the
withdrawal during such meeting of Members holding Interests whose absence would
cause less than a quorum.
 
8.7    Manner of Acting.  The affirmative vote of Class A Members holding a
majority of the Class A Shares shall be the act of the Members unless the vote
of a greater or lesser proportion or number is otherwise required by the Act or
this Operating Agreement.  The Class B Shares shall have no voting rights.
 
~ 11 ~

--------------------------------------------------------------------------------

Table of contents

8.8    Proxies.  At all meetings of Members, a Member may vote in person or by
proxy executed in writing by the Member or by a duly authorized
attorney-in-fact.  Such proxy shall be filed with the Board before or at the
time of the meeting.  No proxy shall be valid after 11 months from the date of
its execution, unless otherwise provided in the proxy.
 
8.9    Action by Members Without a Meeting.  Action required or permitted to be
taken at a meeting of Members may be taken without a meeting if the action is
evidenced by one or more written consents describing the action taken, signed
and delivered to the Secretary within 60 days of the record date for that
action, by Members having not less than the minimum number of votes that would
be necessary to authorize or take that action at a meeting at which all Members
entitled to vote on that action were present and voted.  All such consents shall
be delivered to the Secretary of the Company for inclusion in the minutes or for
filing with the Company records.  Action taken under this Section 8.9 is
effective when consents from the Members whose aggregate Shares are required to
authorize the proposed action shall have been received by the Secretary unless
the consent specifies a different effective date.  Any Member giving a written
consent may revoke the consent by a writing received by the Secretary before
written consents representing the number of votes required to authorize the
proposed action have been received by the Secretary.  The record date for
determining Members entitled to take action without a meeting shall be the date
the first Member signs a written consent.  If the consents of all Members
entitled to vote have not been solicited in writing, and if the unanimous
written consent of all such Members shall not have been received, the Secretary
shall give prompt notice of any action approved by the Members without a meeting
to those Members entitled to vote on such matters who have not consented thereto
in writing.
 
8.10    Waiver of Notice.  When any notice is required to be given to any
Member, a waiver thereof in writing signed by the person entitled to such
notice, whether before, at or after the time stated therein, shall be equivalent
to the giving of such notice.
 


 
ARTICLE IX
                                                               
Contributions To The Company,
 
Shares And Capital Accounts
 
9.1    Capital Contributions. The Capital Contributions, if any, of each Member
have been made and are set forth on Schedule A hereto, as are the Share holdings
of each Member.  
 
No Member shall be required to make an additional Capital Contribution.
 
9.2    Shares.  As of the date hereof, each Member’s interest in the Company
shall be represented by Shares of membership interest.  The Company has
authorized the issuance of 100 Shares of which 80 are Class A Shares and 20 are
Class B Shares.  The number of Shares held by each Member as of the date hereof
is set forth on Schedule A.  Additional Shares (including new classes or series
of Shares) may from time to time be issued by the Board in accordance with this
Operating Agreement.  
 
~ 12 ~

--------------------------------------------------------------------------------

Table of contents

9.3    Capital Accounts.
 
(a)    A separate Capital Account will be maintained for each Member.
 
(i)    To each Member’s Capital Account there shall be credited (A) such
Member’s Capital Contributions, (B) such Member’s distributive share of Net
Profits and any items in the nature of income or gain that are specially
allocated pursuant to Section 10.2, and (C) the amount of any Company
liabilities assumed by such Member or that are secured by any Property
distributed to such Member;
 
(ii)    To each Member’s Capital Account there shall be debited (A) the amount
of money and the fair market value of any Property distributed to such Member
pursuant to any provision of this Operating Agreement, (B) such Member’s
distributive share of Net Losses and any items in the nature of expenses or
losses that are specially allocated pursuant to Section 10.2, and (C) the amount
of any liabilities of such Member assumed by the Company or that are secured by
any property contributed by such Member to the Company.
 
(b)    In the event of a permitted sale or exchange of all or part of a Member’s
interest in the Company, the Capital Account of the transferor shall become the
Capital Account of the transferee to the extent it relates to the transferred
interest.
 
(c)    The manner in which Capital Accounts are to be maintained pursuant to
this Section 9.3 is intended, and shall be construed so as, to comply with the
requirements of Code Section 704(b) and the Treasury Regulations promulgated
thereunder.
 
(d)    The Members’ Capital Accounts are subject to adjustment as provided in
Section 1.1(e).
 
9.4    Withdrawal of Capital.  A Member shall not be entitled to demand or
receive from the Company the liquidation of his interest in the Company until
the Company is dissolved in accordance with the provisions hereof and other
applicable provisions of the Act.
 


 
ARTICLE X
                                                
Allocations, Income Tax Elections And Reports
 
10.1    Allocation of Profits and Losses.
 
(a)    Allocation of Net Profits.  Except as provided in Section 10.1(c), the
Net Profits of the Company for each Accounting Period shall be allocated among
the Class A Members in proportion to their respective Class A Shares.
 
(b)    Allocation of Net Losses.  Except as provided in Section 10.1(d), the Net
Losses of the Company for each Accounting Period shall be allocated among the
Members as follows:
 
(i)    First, among the Class A Members in proportion to and in the amount of
the excess, if any, of the Net Profits allocated under Section 10.1(a) after the
date of this Operating Agreement but not distributed over allocations of Net
Loss after the date of this Operating Agreement;
 
(ii)    Second, to the Members in proportion to their respective Capital Account
Balances until allocation of Net Losses to any such Member would result in such
Member having an Adjusted Capital Account balance less than zero (0) at the end
of such Accounting Period;
 
~ 13 ~

--------------------------------------------------------------------------------

Table of contents

(iii)    Third, to any Members with positive Adjusted Capital Account balances
in proportion to such positive Adjusted Capital Account balances; and
 
(iv)    Then, after all Members have an Adjusted Capital Account balance of
zero, to all Members in proportion to their respective Shares.
 
(c)    Allocation of Net Profit from a Capital Transaction.  The Net Profit from
a Capital Transaction shall be allocated as follows:
 
(i)    First, to each Member until its Capital Account balance is equal to the
amount of its Invested Capital, pro rata in proportion to the maximum amount
allocable to each Member under this Section 10.1(c)(i); and
 
(ii)    Then, to the Members pro rata in proportion to their respective Shares.
 
(d)    Allocation of Net Loss from a Capital Transaction.  The Net Loss from a
Capital Transaction shall be allocated as follows:
 
(i)    First, among the Members in proportion to and in the amount of the
excess, if any, of the undistributed Net Profits previously allocated under
Section 10.1(a) over prior allocations of Net Loss;
 
(ii)    Second, to the Members in proportion to their respective Adjusted
Capital Account balances until the allocation of Net Loss to any Member would
result in such Member having an Adjusted Capital Account balance less than zero;
 
(iii)   Third, to any Members with positive Adjusted Capital Account balances in
proportion to such Adjusted Capital Account balances; and
 
(iv)    Then, to all Members in proportion to their respective Shares.
 
10.2    Special Allocations.
 
Notwithstanding Section 10.1,
 
(a)    Qualified Income Offset.  In the event any Member unexpectedly receives
any adjustments, allocations or distributions described in Section
1.704-l(b)(2)(ii)(d)(4), (5) or (6) of the Treasury Regulations, items of
Company income and gain shall be specially allocated to each such Member in an
amount and manner sufficient to eliminate, to the extent required by the
Treasury Regulations, the deficit balance of the Adjusted Capital Account of
such Member as quickly as possible; provided that an allocation pursuant to this
Section 10.2(a) shall only be made if and to the extent such Member would have a
deficit balance in its Adjusted Capital Account after all other allocations
provided for in Section 10.1 and Section 10.2 have been made as if this Section
10.2(a) were not in this Operating Agreement.
 
~ 14 ~

--------------------------------------------------------------------------------

Table of contents

(b)    Gross Income Allocation.  In the event any Member has a deficit Capital
Account at the end of any Accounting Period which is in excess of the sum of (i)
the amount such Member is obligated to restore pursuant to any provision of this
Operating Agreement, if any, and (ii) the amount such Member is deemed to be
obligated to restore pursuant to the penultimate sentence of Treasury
Regulations Sections l.704-2(g)(1) and 1.704-2(i)(5), each such Member shall be
specially allocated items of Company income and gain in the amount of such
excess as quickly as possible; provided that an allocation pursuant to this
Section 10.2(b) shall only be made if and to the extent that such Member would
have a deficit Capital Account in excess of such sum after all other allocations
provided for in Section 10.1 and Section 10.2 have been made as if Section
10.2(a) hereof and this Section 10.2(b) were not in this Operating Agreement.
 
(c)    Minimum Gain Chargeback.  This Section 10.2(c) hereby incorporates by
reference the “minimum gain chargeback” provisions of Treasury Regulation
Section 1.704-2.  In general, upon a reduction of the Company’s minimum gain,
the preceding sentence shall require that items of income and gain be allocated
among the Members in a manner that reverses prior allocations of Nonrecourse and
Member Nonrecourse deductions (as defined in such Treasury Regulations) as well
as reductions in the Members’ Capital Account balances resulting from
distributions that are allocable to increases in the Company’s minimum
gain.  Subject to the provisions of Section 704 of the Code and the regulations
thereunder, if the Board determines at any time that operation of such “minimum
gain chargeback” provisions likely will not achieve such a reversal by the
conclusion of the liquidation of the Company, the Board shall adjust the
allocation provisions of this Section 10.2(c) as necessary to preserve as best
as possible the underlying economic objectives of the Members.
 
(d)    Curative Allocations.  The allocations set forth in Sections 10.2(a), (b)
and (c) (the “Regulatory Allocations”) are intended to comply with certain
requirements of the Treasury Regulations.  It is the intent of the Members that,
to the extent possible, all Regulatory Allocations shall be offset either with
other Regulatory Allocations or with special allocations of other items of
Company income, gain, loss or deduction pursuant to this Section
10.2(d).  Therefore, notwithstanding any other provision of this Section 10
(other than the Regulatory Allocations), the Company shall make such offsetting
special allocations of Company income, gain, loss or deduction in whatever
manner the Board determines appropriate so that, after such offsetting
allocations are made, each Member’s Capital Account balance is, to the extent
possible, equal to the Capital Account balance such Member would have had the
Regulatory Allocations not been part of the Agreement and all Company items were
allocated pursuant to Section 10.1.
 
(e)    Code Section 704(c) Allocations.  In accordance with Code Section 704(c)
and the Treasury Regulations thereunder:
 
(i)    Income, gain, loss, and deduction with respect to any property
contributed to the capital of the Company shall, solely for income tax purposes,
be allocated among the Members so as to take account of any variation between
the adjusted tax basis of such property to the Company and its initial Adjusted
Asset Value.  Such allocation shall be made in accordance with the traditional
method with curative allocations described by § 1.704-3(c) of the Treasury
Regulations.
 
(ii)    In the event the Adjusted Asset Value of any Company asset is adjusted
pursuant to Section 1.1(d)(ii) hereof, subsequent allocations of income, gain,
loss, and deduction with respect to such asset shall take account of any
variation between the adjusted basis of such asset for Federal income tax
purposes and its Adjusted Asset Value in the same manner as under Code Section
704(c) and the Treasury Regulations thereunder.
 
(f)    Company Nonrecourse Deductions.  Any Company Nonrecourse Deductions for
any Fiscal Year or Accounting Period shall be allocated to the Members in
accordance with their respective Interests.
 
(g)    Member Nonrecourse Deductions.  Any Member Nonrecourse Deductions for any
Fiscal Year or Accounting Period shall be specially allocated to the Member who
bears the Economic Risk of Losses with respect to the Member Nonrecourse Debt to
which such Member Nonrecourse Deductions are attributable in accordance with
Treasury Regulations Section 1.704-2(i).
 
~ 15 ~

--------------------------------------------------------------------------------

Table of contents

(h)    Company Minimum Gain Chargeback.  Notwithstanding any other provision of
this Article X, if there is a net decrease in Company Minimum Gain during any
Fiscal Year, each Member shall be specially allocated items of Company income
and gain for such year (and, if necessary, subsequent years) in an amount equal
to the greater of (i) the portion of such Member’s share of the net decrease in
Company Minimum Gain, determined in accordance with Treasury Regulations Section
1.704-2(g), that is allocable to the disposition of Company Property subject to
such Nonrecourse Liability, determined in accordance with Treasury Regulations
Section 1.704-2(f), or (ii) the negative balance standing in such Member’s
Capital Account.  Allocations pursuant to the previous sentence shall be made in
proportion to the respective amounts required to be allocated to each Member
pursuant thereto.  The items to be so allocated shall be determined in
accordance with Treasury Regulations Section 1.704-2(f)(6).  This Section
10.3(c) is intended to comply with the minimum gain chargeback requirements set
forth in Treasury Regulations Section 1.704-2(f)(6) and shall be interpreted
consistently therewith.
 
(i)    Member Minimum Gain Chargeback.  Notwithstanding any other provision of
this Article X (except Section 10.3(c), which shall be applied first), if there
is a net decrease in Member Minimum Gain attributable to a Member Nonrecourse
Debt during any Fiscal Year or Accounting Period, each Member who has a share of
the Member Minimum Gain attributable to such Member Nonrecourse Debt, determined
in accordance with Treasury Regulations Section 1.704-2(i)(5), shall be
specially allocated items of Company income and gain for such year (and if
necessary, subsequent years) in an amount equal to the greater of (i) the
portion of such Member’s share of the net decrease in Member Minimum Gain
attributable to such Member Nonrecourse Debt, determined in accordance with
Treasury Regulations Section 1.704-2(i)(5), that is allocable to the disposition
of Company Property subject to such Member Nonrecourse Debt, determined in
accordance with Treasury Regulations Section 1.704-2(i)(4) or (ii) the negative
balance standing in such Member’s Capital Account.  Allocations pursuant to the
previous sentence shall be made in proportion to the respective amounts required
to be allocated to each Member pursuant thereto.  The items to be so allocated
shall be determined in accordance with Treasury Regulations Section
1.704-2(i)(4).  This Section 10.3(d) is intended to comply with the minimum gain
chargeback requirements set forth in Treasury Regulations Section 1.704-2(i)(4)
and shall be interpreted consistently therewith.
 
10.3    Distributions.
 
(a)    Mandatory Distributions.  Subject to applicable law and any limitations
contained elsewhere in this Operating Agreement, the Board shall distribute cash
to the Members pro rata based on their respective allocable shares of the
Company’s taxable income for the Fiscal Year in an amount equal to the product
of (i) the Tax Percentage and (ii) the Company’s taxable income for such Fiscal
Year determined in accordance with Section 703(a) of the Code as reflected on
the Schedule K-1’s in respect of each Share (reduced by distributions made to
such member during such Fiscal Year pursuant to Sections 10.3(b) and (c)).  For
purposes hereof, “Tax Percentage” shall mean initially 45% and shall be adjusted
from time to time by the Board in response to changes in the tax rates
applicable to individuals under the Code and under the state income tax laws of
the State of California and in response to any other factors which cause the
distributions under this Section 10.3(a) to be less than a Member’s tax
liability in respect of each Share.
 
(b)    Distributions of Funds From Operations.  Subject to applicable law and
any limitations contained elsewhere in this Operating Agreement, including
Section 10.3(e), the Board may elect from time to time to distribute Funds From
Operations to the Class A Members, and such distributions shall be to all Class
A Members, pro rata in proportion to the Shares held by the Class A Members.
 
(c)    Distributions of Funds From Capital Transactions.  Subject to applicable
law and any limitations contained elsewhere in this Operating Agreement, the
Managers shall distribute Funds From Capital Transactions to the Members.  Any
distribution of Funds From Capital Transactions made under this Section 10.3(c)
shall be made to the Members in the amounts of and in proportion with their
Adjusted Capital Account balances.
 
(d)    Tax Withholding.  The Company shall comply with withholding requirements
under federal, state and local law and shall remit amounts withheld to, and file
required forms with, the applicable jurisdictions.  To the extent the Company is
required to withhold and pay over any amounts to any authority with respect to
distributions or allocations to any Member, the amount withheld shall be treated
as a distribution in the amount of the withholding to that Member.  If the
amount of withholding tax paid by the Company was not withheld from actual
distributions, the Company may, at its option, (i) require the Member to
promptly reimburse the Company for such withholding or (ii) reduce any
subsequent distributions by the amount of such withholding.  Each Member agrees
to furnish the Company with any representations and forms as shall reasonably be
requested by the Company to assist it in minimizing or eliminating and in
determining the extent of, and in fulfilling, its withholding obligations.
 
~ 16 ~

--------------------------------------------------------------------------------

Table of contents

(e)    Limitation on Distributions; Unvested Shares.  Cash otherwise
distributable to a Member with respect to Shares that are unvested under any
agreement between the Member and the Company shall be retained by the Company
and shall be distributed to the Member without interest as and when such Shares
vest, or if such unvested Shares fail to vest and are cancelled, to all other
Members in proportion to their respective Shares.  To the extent any unvested
Shares are cancelled, the affected Member’s Capital Account shall be reduced by
the amount of any undistributed Net Profit previously allocated to such Member’s
Capital Account with respect to the cancelled unvested Shares and the amount of
such reduction shall be allocated to the Capital Accounts of the other Members
in proportion to their respective Shares.
 
10.4    Limitation Upon Distributions.
 
(a)    No distribution shall be declared and paid to a Member in violation of
the Act.
 
(b)    A Member who receives a distribution in violation of the Act shall be
liable to the Company for the amount of the distribution to the extent provided
in the Act.
 
(c)    No distribution shall be made to a Member to the extent such distribution
would create or increase a deficit in such Member’s Capital Account.
 
10.5    Accounting Principles.  For financial accounting purposes, the profits
and losses of the Company shall be determined in accordance with generally
accepted accounting principles applied on a consistent basis under the accrual
method of accounting.
 
10.6    Interest on and Return of Capital Contributions.  No Member shall be
entitled to interest on its Capital Contribution or to return of its Capital
Contribution.  In addition, no Member shall have the right to withdraw any
portion of such Member’s Capital Account.  Except as required by the Company, no
Member shall be personally liable to any other Member for the return of any
Capital Contributions (or any additions thereto), it being agreed that any
distribution as may be made from time to time shall be made solely from the
assets of the Company and only in accordance with the terms of this Operating
Agreement.
 
10.7    Records and Reports.  At the expense of the Company, the Board shall
maintain records and accounts of all operations and expenditures of the Company
for a period of five years from the end of the Fiscal Year during which the last
entry was made on such record, the first two years in the principal office of
the Company.  At a minimum the Company shall keep the following records:
 
(a)    A current list of the full name and last known business address of each
Manager and each Member;
 
(b)    A copy of the Certificate and all amendments thereto, together with
executed copies of any written powers of attorney pursuant to which the
Operating Agreement and any certificate and all amendments thereto have been
executed;
 
(c)    Copies of the Company’s federal, foreign, state and local income tax
returns and reports, if any, for the three  most recent years;
 
(d)    Copies of the Operating Agreement and all amendments thereto;
 
(e)    True and full information regarding the status of the business and
financial condition of the Company, including financial statements of the
Company for the three most recent years; and
 
(f)    True and full information regarding the amount of cash and a description
and statement of the agreed value of any other property or services contributed
by each Member and which each Member has agreed to contribute in the future, and
the date on which each became a Member.
 
~ 17 ~

--------------------------------------------------------------------------------

Table of contents

10.8    Returns and Other Elections.  The Board shall cause the preparation and
timely filing of all tax returns required to be filed by the Company pursuant to
the Code and all other tax returns deemed necessary and required in each
jurisdiction in which the Company does business.  Copies of such returns, or
pertinent information therefrom, shall be furnished to the Members within a
reasonable time after the end of the Company’s Fiscal Year.  All elections
permitted to be made by the Company under federal or state laws shall be made by
the Board in its discretion.
 
10.9    Tax Matters Partner.  BroadVision, Inc. is hereby designated the Tax
Matters Partner of Company for purposes of Chapter 63 of the Code and the
Treasury Regulations thereunder.  The Tax Matters Partner shall employ
experienced tax counsel to represent the Company in connection with any audit or
investigation of the Company by the Internal Revenue Service and in connection
with all subsequent administrative and judicial proceedings arising out of such
audit.  If the Tax Matters Partner is required by law or regulation to incur
fees and expenses in connection with tax matters not affecting all the Members,
then the Tax Matters Partner may, in its sole discretion, seek reimbursement
from those Members on whose behalf such fees and expenses were incurred.  The
Tax Matters Partner shall keep the Members informed of all administrative and
judicial proceedings, as required by Section 6223(g) of the Code, and shall
furnish to each Member, if such Member so requests in writing, a copy of each
notice or other communication received by the Tax Matters Partner from the
Internal Revenue Service, except such notices or communications as are sent
directly to such requesting Member by the Internal Revenue Service.  The
relationship of the Tax Matters Partner to the Members shall be that of a
fiduciary, and the Tax Matters Partner shall have fiduciary obligations to
perform its duties as Tax Matters Partner in such manner as will serve the best
interests of the Company and all of the Company’s Members.  Except as set forth
above, the Company will bear all expenses incurred by the Tax Matters Partner in
carrying out his duties as such.  To the fullest extent permitted by law, the
Company agrees to indemnify the Tax Matters Partner and its agents and save and
hold them harmless, from and in respect to all (i) fees, costs and expenses in
connection with or resulting from any claim, action or demand against the Tax
Matters Partner or the Company that arise out of or in any way relate to the Tax
Matters Partner’s status as Tax Matters Partner for the Company, and (ii) all
such claims, actions, and demands and any losses or damages therefrom, including
amounts paid in settlement or compromise of any such claim, action or demand;
provided that this indemnity shall not extend to conduct by the Tax Matters
Partner adjudged (i) not to have been undertaken in good faith the Company or
(ii) to have constituted recklessness, gross negligence or intentional
wrongdoing by the Tax Matters Partner.  The Tax Matters Partner may be changed
by the Board.
 
ARTICLE XI
 
                                                  Transferability
 
11.1    Restrictions on Transferability
        (a)    Except as provided in Section 11.3, no Member shall Transfer its
interest in the Company without the prior written consent of the Board.  
 
            (b)    In addition to other restrictions on transfer contained
herein, each Member agrees that it will not make any Transfer of all or any part
of its interest in the Company which will result in the violation by it or by
the Company of the Securities Act of 1933 or any other applicable securities
laws.
 
11.2    Exempt Transfers. Anything to the contrary herein notwithstanding, the
following transactions shall be exempt from the restriction on transfer provided
in Section 11.1:
 
(a)    A Member’s Transfer during such Member’s lifetime to such Member’s
immediate family or to or from any trustee for the benefit of such Member or
such Member’s immediate family (i.e., spouse, lineal descendant, father, mother,
brother or sister).
 
(b)    A Member’s Transfer to any person on death whether by will, trust or
intestacy.
 
(c)    A Transfer to the Company.
 
In any such case, the Transferee shall receive and hold such interest subject to
the provisions of this Operating Agreement, including this Article XI, as a
Substitute Member, and there shall be no further transfer except in compliance
with this Article XI.
 
~ 18 ~

--------------------------------------------------------------------------------

Table of contents

11.3    No Effect To Transfers In Violation Of Operating Agreement.  Any
purported transfer in violation of this Article XI shall be null and void and
the purported Transferee shall become neither a Member nor a holder of any
interest in the Company whatsoever.
 
ARTICLE XII
                                                                   
Additional And Substitute Members; Removal of Members
 
12.1    Admission of Additional Members and Substitute Members.  Any Person
acceptable to the Board may, subject to the terms and conditions of this
Operating Agreement (including Sections 6.4 and 12.2), become an Additional
Member of the Company by the purchase of new Shares for such consideration as
the Board shall determine in accordance with the terms of this Operating
Agreement.  The Board may, without the consent of any Member, issue additional
Shares out of the authorized Shares.
 
12.2    Allocations to Additional Members and Substitute Members.  No Additional
Member or Substitute Member shall be entitled to any retroactive allocation of
losses, income or expense deductions incurred by the Company.  
 


 
ARTICLE XIII
                                                  
Dissolution And Termination
 
13.1    Dissolution.  The Company shall be dissolved upon the occurrence of any
of the following events (a “Dissolution Event”):
 
(a)    the written agreement of the Board; or
 
(b)    the entry of a decree of judicial dissolution under the Act.
 
13.2    Effect of Filing of Certificate of Cancellation.  The Company shall
cease to carry on its business, except insofar as may be necessary for the
winding up of its business, upon the occurrence of a final dissolution event,
but its separate existence shall continue until a Certificate of Cancellation
has been filed with the Secretary of State of Delaware or until a decree
dissolving the Company has been entered by a court of competent jurisdiction.
 
13.3    Distribution of Assets Upon Dissolution.  In settling accounts after
dissolution, the liabilities of the Company shall be entitled to payment in the
order of priority as provided by law in satisfaction of all liabilities and
obligations of the Company whether by payment or the establishment of reasonable
reserves therefor.  The remaining assets of the Company shall be distributed to
the Members in accordance with Section 10.3(c).
 
13.4    Winding Up.  Except as provided by law, upon dissolution, each Member
shall look solely to the assets of the Company for the return of its Capital
Contribution.  If the Company Property remaining after the payment or discharge
of the debts and liabilities of the Company is insufficient to return the
Capital Contribution of each Member, such Member shall have no recourse against
any other Member.  The winding up of the affairs of the Company and the
distribution of its assets shall be conducted exclusively by the Board, who
subject to the terms of this Operating Agreement, are hereby authorized to take
all actions necessary to accomplish such distribution, including without
limitation, selling any Company assets the Board deems necessary or appropriate
to sell.
 
~ 19 ~

--------------------------------------------------------------------------------

Table of contents

13.5    Filing of Certificate of Cancellation.
 
(a)    When all debts, liabilities and obligations have been paid and discharged
or adequate provisions have been made therefor and all of the remaining property
and assets have been distributed to the Members, a Certificate of Cancellation
shall be executed and filed with the Delaware Secretary of State, which
certificate shall set forth the information required by the Act.
 
(b)    Upon the acceptance of the Certificate of Cancellation, the existence of
the Company shall cease, except for the purpose of suits, other proceedings and
appropriate action as provided in the Act.
 
ARTICLE XIV
                                                 
Miscellaneous Provisions
 
14.1    Notices.  Any notice, demand or communication required or permitted to
be given by any provision of this Operating Agreement shall be in writing and
shall be deemed effectively given or delivered upon receipt.  Any such notice,
demand or communication may be given: (a) by personal delivery to the party to
be notified; (b) by confirmed telex, telegraph, facsimile or electronic mail; or
(c) by mail or courier.  All communications shall be delivered to a Manager, a
Member or the Company, as appropriate, to such Manager’s, such Member’s or the
Company’s address (including electronic mail address) or facsimile number as
such appears in the Company’s records as of the date hereof or to such other
address or facsimile number as such Member, such Manager or the Company may
designate by ten days advance written notice to the other parties hereto.
 
14.2    Application of Delaware Law.  This Operating Agreement, and the
application or interpretation hereof, shall be governed exclusively by its terms
and by the laws of the State of Delaware (without giving effect to principles of
conflicts of laws).
 
14.3    Waiver of Action for Partition.  Each Member irrevocably waives during
the term of the Company any right that it may have to maintain any action for
partition with respect to the property of the Company.
 
14.4    Amendments.  This Operating Agreement may be amended by the Board or the
Class A Member.
 
14.5    Execution of Additional Instruments.  Each Member hereby agrees to
execute such other and further statements of interest and holdings,
designations, powers of attorney and other instruments necessary to comply with
any laws, rules or regulations.
 
14.6    Construction.  Whenever the singular number is used in this Operating
Agreement and when required by the context, the same shall include the plural,
and the masculine gender shall include the feminine and neuter genders and vice
versa.  This Operating Agreement is prepared and executed in the English
language only and any translation of this Operating Agreement into any other
language shall have no effect.
 
~ 20 ~

--------------------------------------------------------------------------------

Table of contents

14.7    Attorneys’ Fees.  In any judicial action or proceeding between the
parties to enforce any of the provisions of this Operating Agreement regardless
of whether such action or proceeding is prosecuted to judgment and in addition
to any other remedy, the unsuccessful party shall pay to the successful party
all costs and expenses, including reasonable attorneys’ fees, which shall
include the reasonable value of the services of staff attorney, incurred therein
by the successful party.
 
14.8    Headings.  The headings in this Operating Agreement are inserted for
convenience only and are in no way intended to describe, interpret, define, or
limit the scope, extent or intent of this Operating Agreement or any provision
hereof.
 
14.9    Waivers.  The failure of any party to seek redress for violation of or
to insist upon the strict performance of any covenant or condition of this
Operating Agreement shall not prevent a subsequent act, which would have
originally constituted a violation, from having the effect of an original
violation.
 
14.10    Rights and Remedies Cumulative.  The rights and remedies provided by
this Operating Agreement are cumulative, and the use of any one right or remedy
by any party shall not preclude or waive the right to use any or all other
remedies.  Such rights and remedies are given in addition to any other rights
the parties may have by law, statute, ordinance or otherwise.
 
14.11    Severability.  If any provision of this Operating Agreement or the
application thereof to any person or circumstance shall be invalid, illegal or
unenforceable to any extent, the remainder of this Operating Agreement and the
application thereof shall not be affected and shall be enforceable to the
fullest extent permitted by law.
 
14.12    Heirs, Successors and Assigns.  Each and all of the covenants, terms,
provisions and agreements herein contained shall be binding upon and inure to
the benefit of the parties hereto and, to the extent permitted by this Operating
Agreement, their respective heirs, legal representatives, successors and
assigns.
 
14.13    Creditors.  None of the provisions of this Operating Agreement shall be
for the benefit of or enforceable by any creditor of the Company.
 
14.14    Counterparts.  This Operating Agreement may be executed in
counterparts, each of which shall be deemed an original but all of which shall
constitute one and the same instrument.
 
14.15    No Third Party Beneficiaries.  It is understood and agreed among the
parties that this Operating Agreement and the covenants made herein are made
expressly and solely for the benefit of the parties hereto, and that no other
Person, other than an Indemnitee under Article VII hereof (but only in respect
of the rights under such Article VII), shall be entitled or be deemed to be
entitled to any benefits or rights hereunder, nor be authorized or entitled to
enforce any rights, claims or remedies hereunder or by reason hereof.
 
14.16    Fees And Commissions.  Each Member hereby represents and warrants to
the others that, it has not engaged or dealt with any other person or party who
may have any claim against the Company or such Member for brokerage or other
commissions or finder’s or other similar fees in connection with formation of
the Company.  Each Member hereby agrees to indemnify the others and hold the
others harmless from and against all loss, cost, damage, and expense whatsoever
which the others may suffer or incur by reason of any claim for a brokerage or
finder’s or similar based on contracts, agreements, or understandings made or
allegedly made by the indemnifying party.
 
14.17    Warranty Of Authority.  Each Member hereby represents and warrants to
the others that such Member has full power and lawful authority to enter into
and carry out the terms and provisions of this Operating Agreement and that all
actions necessary to confer such power and authority upon the persons executing
this Operating Agreement have been taken.
 

 
~ 21 ~

--------------------------------------------------------------------------------

 

In Witness Whereof, the parties hereto have executed this Operating Agreement to
be duly executed by their respective authorized officers as of the day and year
first above written.
 


 
Manager:
 
 
/s/ Pehong Chen

--------------------------------------------------------------------------------

Pehong Chen
 


 
Class A Member:
 
BroadVision, Inc.
 
 
By: /s/ Pehong Chen

--------------------------------------------------------------------------------

                                                             
Pehong Chen
Chief Executive Officer








Class B Member:
 
CHRM LLC
 
 
By: /s/ Pehong Chen

--------------------------------------------------------------------------------

                                                             
Pehong Chen
            Manager

 
~ 22 ~

--------------------------------------------------------------------------------

 

Schedule A
 
MEMBERS’ NAMES, ADDRESSES, CAPITAL CONTRIBUTIONS AND SHARES
 






Name of Member
 
Capital Contribution
 
Shares
I.  Part I:  Class A Member
       
BroadVision, Inc.
1600 Seaport Boulevard
Suite 550, North Building
Redwood City, CA 94063
  $ 8,000.00  
80 Class A
           
II. Part II: Class B Member
         
CHRM LLC
93 Ridgeview Drive
Atherton, CA 94027
  $ 2,000.00 *
20 Class B



 


 
_______________
*The Members have nominally assigned a value of $2,000 to the Capital
Contribution of the Class B Member reflecting proportionality with the initial
Capital Contribution of the Class A Member. The Members deem the intellectual
property rights contributed by the Class B Member to have a fair market value
equal to 20% of the Company’s total Adjusted Asset Value at the time of
admission of the Class B Member as a Member. In the event that the adjustment
called for by Section 1.1(d)(ii) in connection with such admission results in an
increase in the Company’s aggregate Adjusted Asset Value, the deemed value of
the Capital Contribution of the Class B Member shall automatically be increased
accordingly.
 

 
~ 23 ~

--------------------------------------------------------------------------------

 


                                                   
 

 
 
 
TABLE OF CONTENTS
 
 
ARTICLE I
 
DEFINITIONS
 
1
1.1
 
Definitions
 
1
ARTICLE II
 
FORMATION OF COMPANY
 
5
2.1
 
Formation
 
5
2.2
 
Name
 
5
2.3
 
Principal Place of Business
 
5
2.4
 
Registered Office and Registered Agent
 
5
2.5
 
Term
 
5
ARTICLE III
 
PURPOSES OF COMPANY
 
5
3.1
 
Company Purposes
 
5
ARTICLE IV
 
MANAGEMENT OF COMPANY
 
6
4.1
 
Board of Managers
 
6
4.2
 
Reimbursement of Expenses
 
6
4.3
 
Meetings of the Board of Managers; Action by the Board
 
6
4.4
 
Committees of the Board
 
6
4.5
 
Fiduciary Duties of the Managers
 
7
4.6
 
Resignation
 
7
4.7
 
Removal
 
7
4.8   Vacancies   7 4.9   Managers' Duty to Company   7 4.10   Additional
Capital   7 4.11   Reports to Members   7 ARTICLE V   OFFICERS   7 5.1  
Appointment of Officers   7 5.2   Tenure and Duties of Officers   7 5.3   Power
and Authority of Officers   8 5.4    Prohibited Action   8 ARTICLE VI   RIGHTS
AND OBLIGATIONS OF MEMBERS   8 6.1    Limitation of Liability   8 6.2   Nature
of Rights and Obligations   8 6.3   Member Access to Records   9 6.4   Certain
Actions Requiring Member Approval   9 ARTICLE VII   CERTAIN MATTERS CONCERNING
MEMBERS, MANAGERS AND EXECUTIVE OFFICERS   9 7.1   Liability of Members,
Managers and Officers: Indemnification   9 7.2   Other Matters Concerning the
Members, Managers and Officers of the Company   10 ARTICLE VIII   MEETINGS OF
MEMBERS   11 8.1   Meetings   11 8.2   Place of Meetings   11
8.3
  Notice of Meetings   11 8.4   Meeting of all Members   11 8.5   Record Date  
11 8.6   Quorum   11 8.7   Manner of Acting   11 8.8   Proxies   12 8.9   Action
by Members Without a Meeting   12 8.10   Waiver of Notice   12 ARTICLE IX  
CONTRIBUTIONS TO THE COMPANY, SHARES AND CAPITAL ACCOUNTS   12 9.1   Capital
Contributions   12 9.2   Shares   12 9.3   Capital Accounts   13 9.4  
Withdrawal of Capital   13 ARTICLE X   ALLOCATIONS, INCOME TAX ELECTIONS AND
REPORTS   13 10.1   Allocation of Profits and Losses   13 10.2   Special
Allocations   14 10.3   Distributions   16 10.4   Limitation Upon Distributions
  17 10.5   Accounting Principles   17 10.6   Interest on and Return of Capital
Contributions   17 10.7   Records and Reports   17 10.8   Returns and Other
Elections   18 10.9   Tax Matters Partner   18 ARTICLE XI   TRANSFERABILITY   
18 11.1   Restrictions on Transferability   18 11.2   Exempt Transfers   18 11.3
  No Effect To Transfers In Violation of Operating Agreement   19 ARTICLE XII  
ADDITIONAL AND SUBSTITUTE MEMBERS; REMOVAL OF MEMBERS   19 12.1   Admission of
Additional Members and Substitute Members   19 12.2   Allocations to Additional
Members and Substitute Members   19 ARTICLE XII   DISSOLUTION AND TERMINATION  
19 13.1   Dissolution   19 13.2   Effect of Filing of Certificate of
Cancellation   19 13.3   Distribution of Assets Upon Dissolution   19 13.4  
Winding Up   19 13.5   Filing of Certificate of Cancellation   20 ARTICLE XIV  
MISCELLANEOUS PROVISIONS   20 14.1   Notices   20 14.2   Application of Delaware
Law   20 14.3   Waiver of Action for Partition   20 14.4   Amendments   20 14.5
  Execution of Additional Instruments   20 14.6   Construction   20 14.7  
Attorneys' Fees   21 14.8   Headings   21 14.9   Waivers   21 14.10   Rights and
Remedies Cumulative   21 14.11   Severability   21 14.12   Heirs, Successors and
Assigns   21 14.13   Creditors   21 14.14   Counterparts   21 14.15   No Third
Party Beneficiaries   21 14.16   Fees and Commissions   21
14.17
 
Warranty of Authority
 
21

 

 